         Case 7:18-cr-00604-KMK Document 53 Fil~d1J4V 3120 P ge, 1 of 1 .
                                                                  .. l
                                                             • . 1,-I,
                                                                  .                •
                                                                                    9
                                                                                   •~ ,_,
                                                                                      • .
                                                                                                  .
                                                                                                 .J   !
                                                                                                          a•,   l •


                    Law Offices of Julie Rendelman, LLC
                                 535 FIFTH AVENUE, 25th FLOOR
                                  NEW YORK, NEW YORK 10017

   Office: 212-951-1232
   Cell: (646) 425-5562                           Email: Julie@RendelmanLaw.com




                                                            April 14, 2020

TO:    Hon. Kenneth M . Karas
       United States District Court
       United States Courthouse
       300 Quarropas Street, Chambers 533
       White Plains, NY 10601-4150

RE: United States v. Anupam Biswas, 7:18 Cr. 604 (KMK)


Dear Judge Karas,

This letter is submitted on behalf of defendant Anupam Biswas, to respectfully request that the
above-captioned case, currently scheduled for April 23 , 2020, be adjourned without the
appearance of counsel.

As Your Honor is aware, Mr. Biswas entered into a plea of guilty to 18 U.S .C. §§ 2252(a)(2)(B)
on June 27, 2019. The matter is currently scheduled for sentencing on April 23 , 2020. Defense
is now requesting an adjournment due to the present Coronavirus pandemic. Further, due to the
crisis, our office has been unable to get a final updated report from Mr. Biswas' present
psychologist in order to complete our sentencing memorandum.

I have spoken with AUSA Marcia Cohen and she has consented to the requested adjournment.
In terms of scheduling, I would ask for a June 2020 date or any date that works with the Court' s
schedule. This request, which asks for an adjournment from the April 23rd date without the
appearance of counsel, is the third request since defendant pled guilty on June 27, 2019. If the
Court has any questions or concerns, please contact my office. Thank you for your attention in
this matter.


                                                  Isl Julie Rendelman
                                                  Julie Rendelman, ESQ.
                                                  Attorney for Defendant Anupam Biswas


cc: Marcia S. Cohen, Assistant U.S. Attorney (email)




                                                         J :00 PfYI                ,
                                                                  so     QRns.L                   uv
                                                                    .          .i         ~~~1
                                                                        KENNET
                                                                        ., , I
                                                                            }1,1I
                                                                                  H M. I<ARA~ U.S.D.J .
                                                                                       I   _.,
